DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

Status of the Application
Claims 1-5, 7, 9-13, 15, 17-25, 27-32, and 34-44 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 06/29/2022 are acknowledged.  Claims 11, 19, 24, 31, 32, and 38-44 remain withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1-5, 7, 9, 10, 12, 13, 15, 17, 18, 20-23, 25, 27-30, and 34-37.
 Applicants' arguments, filed 06/29/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 10, 12, 13, 15, 17, 18, 20-23, 25, 27-30, and 34-37 are rejected under 35 U.S.C. 103 as being obvious over Sasikumar (WO 2015/033299) in view of Liu (Immune-checkpoint proteins VISTA and PD-1 nonredundantly regulate murine T-cell responses, PNAS, 2015, 112(21), pp. 6682-6687).
Rejection
Sasikumar teaches methods to inhibit the programmed cell death (PD1) pathway and treatment of disorders by inhibiting an immunosuppressive signal induced by PD-1 by administering a 1,2,4-oxadiazole derivatives (see abstract).  Sasikumar teaches the Compound 2 of formula (1) (pg. 7, Table 1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sasikumar teaches treating lung cancer by administering compounds of formula (I) (pg. 9, first paragraph).
Sasikumar does not teach a method of inhibiting V-domain immunoglobulin suppressor of T-cell activation (VISTA) activity.
Liu is drawn towards the role of VISTA and PD-1 in regulating T-cell responses (see abstract).  Liu teaches that “VISTA and PD-1 both function as immune checkpoint proteins that suppress T-cell activation” (pg. 6686, right column, paragraphs 2-3).  Liu teaches that “multiple mechanisms underlie the synergistic T-cell activation when both VISTA and PD-1 are blocked in vivo. In addition to being a ligand, VISTA acts as a receptor that transduces inhibitory signals during T-cell activation (6). This function likely contributes to the synergistic T-cell activation seen in the VISTA/PD-1 double KO mice.” (pg. 6687, left column, first paragraph).
It would have been obvious to one of ordinary skill in the art to inhibit VISTA activity by administering a compound of formula (I), as suggested by Liu, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Sasikumar teaches Compound 2 as a PD-1 inhibitor, which suppresses T-cell activation (i.e. VISTA activity) along with VISTA as taught by Liu, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
Applicant argues that nothing in the cited combination of references would motivate one of ordinary skill in the art to try to modulate VISTA with a compound of formula (I).  Applicant also argues that nothing in the cited combination of references would provide one of ordinary skill in the art with a reasonable expectation of success in modulating VISTA with a compound of formula (I).  The Examiner respectfully disagrees since the claimed invention, as broadly recited, is drawn towards a method of inhibiting VISTA activity, which would encompass T-cell activation.  Liu teaches that “VISTA and PD-1 both function as immune checkpoint proteins that suppress T-cell activation” (pg. 6686, right column, paragraphs 2-3).  Liu teaches that “multiple mechanisms underlie the synergistic T-cell activation when both VISTA and PD-1 are blocked in vivo. In addition to being a ligand, VISTA acts as a receptor that transduces inhibitory signals during T-cell activation (6). This function likely contributes to the synergistic T-cell activation seen in the VISTA/PD-1 double KO mice.” (pg. 6687, left column, first paragraph).  Given that Sasikumar teaches Compound 2 as a PD-1 inhibitor (see abstract; Table 1), it would have been obvious to one of ordinary skill in the art to administer a compound of formula (I) inhibit T-cell activation (i.e. VISTA activity), with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 1-5, 7, 9, 10, 12, 13, 15, 17, 18, 20-23, 25, 27-30, and 34-37 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629